553 F.2d 1091
UNITED STATES of America ex rel. Alonzo BONNER, Petitioner-Appellant,v.WARDEN, STATEVILLE CORRECTIONAL CENTER, Respondent-Appellee.
No. 76-2179.
United States Court of Appeals,Seventh Circuit.
Argued April 14, 1977.Decided May 2, 1977.Certiorari Denied May 31, 1977.See 97 S.Ct. 2662.

Kenneth N. Flaxman, Chicago, Ill., for petitioner-appellant.
William J. Scott, Atty. Gen., Timothy B. Newitt, Asst. Atty. Gen., Chicago, Ill., for respondent-appellee.
Before SWYGERT and BAUER, Circuit Judges, and JAMESON, Senior District Judge.*
PER CURIAM:


1
We affirm the order of the district court dismissing Bonner's petition for a writ of habeas corpus without prejudice to petitioner's right to bring a new proceeding in federal court after he has exhausted his state court remedies, for the reasons set forth in the memorandum decision of the Honorable Prentice H. Marshall and his order denying motion for reconsideration, 422 F.Supp. 11 (N.D.Ill.1976).


2
AFFIRMED.



*
 The Honorable William J. Jameson, United States Senior District Judge for the District of Montana, is sitting by designation